COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00277-CV


IN RE LARRY T. FORD                                                      RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GABRIEL, MCCOY, and MEIER, JJ.

DELIVERED: August 22, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).